Citation Nr: 0334234	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  99-09 226	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
problems, including as due to an undiagnosed illness.

2.  Entitlement to service connection for fatigue, including 
as due to an undiagnosed illness.

3.  Entitlement to service connection for gastrointestinal 
problems, including as due to an undiagnosed illness.

4.  Entitlement to service connection for headaches, 
including as due to an undiagnosed illness.

5.  Entitlement to service connection for joint pain, 
including as due to an undiagnosed illness.

6.  Entitlement to service connection for muscle pain, 
including as due to an undiagnosed illness.

7.  Entitlement to service connection for neurological 
symptoms, including as due to an undiagnosed illness.

8.  Entitlement to service connection for neuropsychological 
symptoms to include sleep disturbance, claimed as due to an 
undiagnosed illness.

9.  Entitlement to service connection for a skin disorder, 
including as due to an undiagnosed illness.

10.  Whether new and material evidence has been received to 
reopen the claim of service connection for a back disorder.

11.  Entitlement to a rating in excess of 10 percent for 
right knee retropatellar pain syndrome.

12.  Entitlement to a rating in excess of 10 percent for left 
knee retropatellar pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from March 1990 to 
July 1992, including service in Southwest Asia.  The veteran 
also has periods of active and inactive duty for training 
while in the Army reserve.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 1998 
rating decision by the RO which denied service connection for 
cardiovascular problems, fatigue, gastrointestinal problems, 
headaches, joint and muscle pain, neurological symptoms, 
neuropsychological symptoms to include sleep disturbance, and 
a skin disorder.  The RO also denied the veteran's request to 
reopen the claim of service connection for a back disorder.  
Additionally, the RO denied compensable ratings for right and 
left knee retropatellar pain syndrome.

By rating action in September 2002, the RO granted a 10 
percent rating for the service-connected right knee disorder, 
effective from April 30, 1997 and they granted a 10 percent 
rating for a left knee disorder, effective from April 30, 
1997, a temporary total (100 percent rating due to surgery) 
was assigned effective from January 11, 1999 and effective 
from April 1, 1999 a 10 percent rating was assigned.  
The veteran has not indicated he is satisfied with these 
rating.  Thus, the claims are still before the Board.  AB v. 
Brown, 6 Vet.App. 35 (1993).

In August 1992, the RO denied service connection for a back 
disorder.  The veteran did not appeal the adverse 
determination.  As a result, the August 1992 RO decision is 
final.  Thus, new and material evidence is needed to reopen 
the claims.  38 U.S.C.A. § 5108, 7105.  In a September 2002 
supplemental statement of the case, the RO denied the claim 
for service connection for a back disorder on a de novo 
basis.  Irrespective of the RO's action in September 2002, 
the Board must decide whether the veteran has submitted new 
and material evidence to reopen the claim of service 
connection for a back disorder.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  Thus, the Board has recharacterized 
the issue as stated on the cover page.  

The claim of service connection for neurological symptoms, 
neuropsychological symptoms to include sleep disturbance, and 
the issue of whether new and material evidence has been 
received to reopen the claim of service connection for a back 
disorder will be discussed in the remand which follows the 
decision below.  The remaining issues will be discussed 
below.


FINDINGS OF FACT

1.  A chronic disability manifested by cardiovascular 
problems is not shown during active service or postservice.  

2.  The veteran's fatigue is associated with a behavior sleep 
disorder and is not related to service or any incident 
thereof.

3.  The veteran has unexplained irritable bowel syndrome, 
which developed several years after service and it was not 
caused by any incident of service.

4.  The veteran's tension headache condition is a diagnosed 
disorder.  It developed several years after his active 
service and it was not caused by any incident of service.

5.  The veteran's joint and muscle complaints are 
attributable to known clinical diagnoses or to the aging 
process; and there is no medical evidence linking the 
veteran's current muscle/joint disorders to service.

6.  The veteran's skin disorder (eczema) is a diagnosed 
disorder, developing after service and is not shown to be 
related to service.

7.  The veteran's right knee disability is manifested by full 
extension, full to slight limitation of flexion, and no 
instability.

8.  The veteran's left knee disability is manifested by full 
extension, full to slight limitation of flexion, and no 
instability.  


CONCLUSIONS OF LAW

1.  A cardiovascular disorder, including as due to 
undiagnosed illness, was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 
1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.317 (2003).

2.  A disability manifested by fatigue, including as due to 
undiagnosed illness, was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).

3.  A gastrointestinal disorder, irritable bowel syndrome, 
including as due to undiagnosed illness, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 
(2003).

4.  A tension headache disorder, including as due to 
undiagnosed illness, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).

5.  A disability manifested by joint pain, including as due 
to undiagnosed illness, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).

6.  A disability manifested by muscle pain, including as due 
to undiagnosed illness, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).

7.  A skin disorder, including as due to undiagnosed illness, 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.317 (2003).

8.  The criteria for a rating in excess of 10 percent for a 
right knee disorder have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Codes 5257, 5260, 5261, 5262 
(2003).

9.  The criteria for a rating in excess of 10 percent for a 
left knee disorder have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Codes 5257, 5260, 5261, 5262 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that during the course of this appeal a 
new law was enacted.  This new law and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2003).  

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and medical evidence necessary to substantiate his claims.  
The veteran and his representative were provided with a copy 
of the appealed May 1998 rating decision, an April 1999 
statement of the case, and supplement statements of the case 
dated in September 2002.  These documents provided notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claims.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA, or obtained by VA on his behalf.  

In a July 1997 letter, the veteran was informed of the type 
of evidence he needed to submit to support his claims of 
service connection based on service in the Persian Gulf.  He 
was informed that he needed to submit medical evidence 
pertaining to his claimed disabilities from his time in 
service and medical evidence after service in the Persian 
Gulf.  He was also informed of the type of nonmedical 
evidence he could submit.  Additionally, he was informed of 
the type of evidence needed to reopen the claim of service 
connection for a back disorder.  He was also told when to 
submit such evidence.  Moreover, in a January 2002 VA letter, 
the veteran was informed of the provisions of the VCAA, the 
evidence he was responsible for submitting and what evidence 
VA would obtain in an effort to substantiate his claims.  See 
Quartuccio v. Prinicipi, 16 Vet. App. 183 (2002).  

Moreover, throughout this appeal process, VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
consists of the veteran's service records, postservice 
medical records, including VA and private examinations, and 
assertions made by the veteran and his representative in 
support of his claims.  Under the circumstances in this case, 
the veteran has received the notice and assistance 
contemplated by law, and adjudication of his claims on appeal 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board finds it noteworthy to mention that the January 
2002 VCAA notice letter does not contain any deficiencies as 
outlined in the Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).  The Board also notes that in July 1999 the 
RO requested that the veteran submit verification of his 
active duty and active duty for training during his reserve 
service. He was also requested to submit medical evidence 
from 1992 to 1995.  He was told to submit the evidence within 
60 days of the date of the letter and that if he did not do 
so, they would send his claim to the Board.  Verification of 
the veteran's active reserve service was subsequently 
associated with the claims file and additional evidence 
continued to be associated with the claims file until 2002.  
The veteran's claim was not certified to the Board until 
March 2003, several years following the July 1999 letter.  
Consequently, there is no due process deficiency pertaining 
to the time period the veteran had to submit evidence.  In 
this regard, in January 2002, the veteran was again informed 
by VA of his right and responsibility to submit evidence in 
support of his claims.

III.  Analysis

A.  Claims for Service Connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  The term "active military, naval, or air 
service" includes active duty, and "any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty." 38 U.S.C.A. § 101(24) (West 1991 & Supp. 2002); 38 
C.F.R. § 3.6(a) (2003).  Certain chronic diseases which 
become manifest to a compensable degree within the year after 
service, will be rebuttably presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2006.  By history, 
physical examination, and laboratory tests, the disability 
cannot be attributed to any known clinical diagnosis. There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 6 
month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. 
3.317.  If signs or symptoms have been medically attributed 
to a diagnosed (rather than undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPRC 8-98.

The Board notes that the Persian Gulf War provisions of 38 
U.S.C. § 1117 were recently amended, effective March 1, 2002.  
In pertinent part, the new law provides that, in addition to 
certain chronic disabilities from undiagnosed illness, 
service connection may also be given for medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  

1.  Cardiovascular problems

Service medical records are negative for a diagnosis of a 
cardiovascular disorder.  The Board notes that the veteran 
complained during a May 1992 service discharge examination 
that he had chest pain.  Physical examination of the heart, 
however, was normal.  An undated service reserve ECG was 
normal.  

In a February 1996 report, Luis F. Pagani, M.D., stated that 
an examination of the veteran's cardiovascular system was 
negative.  An October 1996 service reserve discharge 
examination reveals that the veteran reported having chest 
pain with walking.  Physical examination revealed that the 
heart was normal.  Chest X-ray studies revealed no 
abnormalities.

During a July 1997 VA examination, the veteran complained of 
occasional left chest tightness.  He stated that his chest 
tightness was sometimes associated with exertions and that 
other times it was related to stress.  He reported having a 
normal electrocardiogram in the past.  Physical examination 
revealed that the heart had a regular rate and rhythm.  There 
were no murmurs appreciated.  The dorsalis pedis and 
posterior tibial pulses were 2+.

VA examination of the heart in April 1998 revealed that the 
point of maximum impulse which was palpable within the 
midclavicular line on the left, with a normal 1st and 2nd 
heart sound without extra sounds, murmurs or rubs.  The 
examiner did not diagnose a cardiac disorder.

A September 2000 outpatient treatment report reveals that an 
examination of the heart revealed regular rate and rhythm 
without murmurs, rubs, clicks, gallops, or extra heart 
sounds.  He had no heaves, lifts or thrills. 

The Board observes that physical examinations and diagnostic 
studies during service and postservice reveal no abnormality 
of the heart.  A review of the evidence of record reveals no 
satisfactory objective indications of a chronic 
cardiovascular disorder due to an undiagnosed illness during 
or since service, let alone such a condition of at least 6 
months chronicity and to a compensable degree.

The veteran's assertion that he has a cardiovascular disorder 
due to service in the Persian Gulf cannot be considered 
competent medical evidence.  As a lay person, the veteran is 
not competent to offer opinions regarding medical diagnosis 
and causation.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Bostain v. West, 11 Vet. App. 124 (1998).

In the absence of competent medical evidence of a 
cardiovascular disability which is due to service, including 
his service in the Persian Gulf or medical evidence showing 
that the veteran had a diagnosed cardiovascular disorder 
within one year following his 1992 service discharge, the 
claim of service connection is not sustainable on a direct 
basis, on a presumptive basis under the provisions of 
38 C.F.R. §§ 3.307, 3.309 or under the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. §3.317.  The Board therefore 
concludes that the preponderance of the evidence is against 
the claim; the benefit-of-the doubt doctrine is inapplicable 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).


2.  Fatigue

Service medical records and are negative for any complaints 
of fatigue or a diagnosis pertaining to a chronic fatigue 
disorder.  An October 1996 service reserve discharge 
examination report is also negative for any complaints of 
fatigue.

During a July 1997 VA examination, the veteran complained of 
difficulty sleeping at night.  He did not know whether it was 
related to stress, including financial worries.  He 
complained of feeling fatigued frequently and not having any 
energy to do things.

A January 2002 VA examination report reveals the veteran 
complained of fatigue and difficulty sleeping.  He reported 
that he would go 2 to 3 days without going to bed.  He 
described his fatigue as involving no energy to do anything.  
The examiner's diagnostic impression was that the veteran 
suffered from a behavioral sleep disorder with poor sleep 
hygiene and chronic sleep deprivation.  He further stated 
that there was obvious fatigue as the only clinical 
indication of the claimed symptoms, and the condition was 
behavioral, based on the veteran's stated history.  The 
examiner related that the condition was secondary to a known 
clinical diagnosis, namely a behavioral choice on the 
veteran's part to engage in poor sleep hygiene.  The examiner 
stated that the etiology for the veteran's disability was the 
veteran's own behavioral style.  The examiner reported that 
it was not likely related to military service.  

As the medical evidence shows that the veteran's fatigue is 
associated with his behavior and not due to an undiagnosed 
illness, his claim of service connection based on service in 
the Persian Gulf fails.  Additionally, the veteran's fatigue 
has not been associated with a chronic disorder which was 
incurred during the veteran's military service.  In this 
regard, the Board notes that the VA examiner, in January 
2002, stated that it was not likely that the veteran's 
fatigue was related to the veteran's military service.

Moreover, the Board observes the veteran's assertion that he 
has a disability manifested by fatigue due to service in the 
Persian Gulf; however, such assertion cannot be considered 
competent medical evidence.  As a lay person, he is not 
competent to offer opinions regarding medical diagnosis and 
causation.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Bostain v. West, 11 Vet. App. 124 (1998).  In the absence of 
competent medical evidence of a disability manifested by 
fatigue which is due to service, including his service in the 
Persian Gulf, the claim of service connection is not 
sustainable on a direct basis or under the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The Board 
therefore concludes that the preponderance of the evidence is 
against the claim; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


3.  Gastrointestinal problems

Service medical records show that the veteran had a normal 
abdomen and there were no gastrointestinal complaints noted.  
An October 1996 service reserve discharge examination report 
reveals that the veteran denied having stomach/intestinal 
problems.

A February 1996 report from Luis F. Pagani, M.D. noted the 
problems the veteran had concerning his back.  Examination of 
the gastrointestinal system was negative.

During a July 1997 VA examination, the veteran reported that 
he used to have one bowel movement per day and that now he 
had bowel movements two to three times per week.  Physical 
examination revealed that the abdomen was normal on 
inspection.  He had positive bowel sounds.  He complained of 
mild right upper quadrant and left upper quadrant pain on 
deep palpation.

A January 2002 VA examination report reveals that the veteran 
related a vague history of dyspepsia, loose stool and 
occasional cramping of the left upper quadrant.  He denied 
any associated vomiting, hematemesis, melena or constipation.  
He stated that his body weight was up approximately 15 to 20 
pounds in the last year.  The diagnosis was irritable bowel 
syndrome.  It was reported that the veteran had been 
asymptomatic for the last 12 months.  Diagnostic studies of 
the abdomen revealed normal gas patterns.

An addendum to the January 2002 VA examination report reveals 
that the examiner reviewed the claims file, including the 
veteran's service medical records.  He related that there was 
no documentation of any gastrointestinal problems in service.  
He note that on service discharge examination, in May 1992, 
there was both a negative history on the part of the 
veteran's reporting, as well as a normal examination on the 
part of the physician with regard to his gastrointestinal 
tract.  The examiner stated that in terms of onset and 
etiology that it was clearly stated that the onset was well 
after his military service.  In giving this opinion, the 
examiner noted the findings on his January 2002 examination 
report.  The examiner also noted that the veteran had been 
asymptomatic for the last 12 months.  The examiner again 
diagnosed irritable bowel syndrome, now in remission and 
asymptomatic for the last 12 months.  The examiner reported 
that the etiology for the irritable bowel syndrome was 
unknown as it is in most cases of irritable bowel syndrome, 
but that the onset was clearly several years after his 
military service.  He concluded that it was unlikely to be 
related in any way to his military service.  

The veteran's gastrointestinal disorder has been associated 
with a known clinical diagnosis, irritable bowel syndrome, 
rather than an undiagnosed illness.  Effective in March 2002, 
the law, however, provides that in addition to certain 
chronic disabilities from undiagnosed illness, service 
connection may also be given for medically unexplained 
chronic multi-system illness such as irritable bowel 
syndrome.  38 U.S.C.A. § 1117.  The examiner who conducted 
the January 2002 VA examination stated that the etiology for 
the veteran's irritable bowel syndrome was unknown as was the 
case in most situations.  He however, opined that based on a 
review of the record and examination findings that the 
veteran's irritable bowel syndrome was unlikely related to 
the veteran's military service.  The Board finds this opinion 
to be probative to the issue at hand.  The Board observes 
that there is no medical evidence refuting the VA physician's 
opinion.  The veteran's assertion that he has irritable bowel 
syndrome which is related to service, including his service 
in Southwest Asia, cannot be considered competent medical 
evidence.  As a lay person he is not competent to offer 
medical opinions or diagnosis.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Bostain v. West, 11 Vet. App. 124 (1998)

Since there is affirmative evidence which state that the 
veteran's irritable bowel syndrome is not related to military 
service from 1990 to 1992 and there is no competent medical 
evidence of record showing that irritable bowel syndrome was 
incurred during a period of active duty training, the Board 
must find that the preponderance of the evidence is against 
the claim; the benefit-of-the doubt doctrine is inapplicable 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).

4.  Headaches

Service medical records, including a May 1992 discharge 
examination, are negative for a diagnosed headache disorder.  
An October 1996 service reserve discharge examination report 
reveals that the veteran denied having frequent or severe 
headaches.

During a July 1997 VA examination, the veteran reported that 
for the past year and a half he had had problems with 
headaches which lasted for 15 to 20 minutes before it went 
away.  He stated that the headaches were in the frontal and 
both temporal areas.  He felt that the headaches may be due 
to the stress that he had been under.  An April 1999 
outpatient treatment report reveals that the veteran 
complained of headaches.

On January 2002 VA examination, the veteran complained of 
bitemporal headaches and stated that he could not remember 
when they started.  The examiner stated that the veteran 
suffered from chronic tension headaches which were aggravated 
by tobacco abuse.  The examiner also stated that there was no 
objective clinical evidence for the diagnosis and that it was 
based on history.  The condition was found to be secondary to 
a known clinical diagnosis, namely tension headaches.  The 
examiner reported that the etiology of the condition was 
idiopathic, but was strongly exacerbated by the veteran's use 
of tobacco.  The examiner concluded that it was not likely 
related to military service.

The veteran claims that he has headaches due to service in 
the Persian Gulf.  A review of the veteran's service medical 
records is negative for any complaints of headaches.  
Postservice medical records, beginning in July 1997 reveal 
that the veteran gave a history of headaches beginning one 
and a half years prior.  In January 2002, the veteran was 
diagnosed as having tension headaches.  

A tension headache disorder is a diagnosed condition rather 
than an undiagnosed illness.  To date, the Secretary has not 
determined that a tension headache disorder warrants a 
presumption of service connection.  Thus, the Persian Gulf 
War provisions on service connection do not apply.

Moreover, the evidence fails to demonstrate that his headache 
disorder was incurred during his period of service from 1990 
to 1992 or that it was incurred during a period of active 
duty for training.  As previously noted, the veteran's 
service medical records are negative for a chronic headache 
disorder.  He stated that his headaches started in 
approximately 1995.  The first indication of the veteran 
having a headache disorder was in January 2002.  At that 
time, he was diagnosed as have a tension headache disorder.  
The Board observes that there is no evidence linking his 
postservice headache disorder to service, including any 
incident of service.  In January 2002, a VA examiner, based 
on the veteran's history, review of the claims file and his 
examination findings, stated that the veteran's headache 
disorder was not likely related to military service.

The Board notes that the veteran asserts that his headaches 
are related to service, including his Persian Gulf service.  
However, as a layman, he is not competent to give a medical 
opinion on diagnosis or etiology of a condition.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Bostain v. West, 11 Vet. 
App. 124 (1998).

The credible medical evidence demonstrates that a tension 
headache disorder was not present until several years after 
the veteran's period of active duty and such condition was 
not caused by any incident of service.  The claimed condition 
was not incurred in or aggravated by service.  Consequently, 
the Board must find that the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

5.  Joint and Muscle Pain 

As previously stated the Board points out that the veteran's 
request to reopen the claim of service connection for a back 
disorder will be addressed in the remand section.  
Additionally, the Board notes that the veteran is currently 
service connected for bilateral knee disorders.  
Consequently, the issue of entitlement to joint/muscle pain 
will not include findings pertaining to the veteran's knees 
or back.

Service medical records show that on one occasion the veteran 
complained of muscle aches, sore throat and congestion.  He 
was diagnosed as having acute pharyngitis.  A May 1992 
discharge examination report reveals that the veteran had 
normal upper and lower extremities, feet, spine, and 
musculoskeletal system

A February 1996 report from Luis F. Pagani, M.D. noted that 
an examination of the musculoskeletal system was negative 
except for problems pertaining to the veteran's back.

March 1996 X-ray studies of the cervical spine revealed C6-7 
level broad based disc protrusion with associated with 
hypertrophic spurring which is mildly flattening the ventral 
aspect of the cord.

An October 1996 reserve service discharge examination report 
reveals that the veteran denied having painful or swollen 
joints.

During a July 1997 VA examination, the veteran complained of 
pain, stiffness and "puffing" in multiple joints.  He was 
diagnosed as having retropatellar pain syndrome of both 
knees.  

An April 1998 VA examination report reveals a diagnosis of 
mid to lower cervical radiculopathy.  May 1998 studies of the 
left shoulder were negative.

A June 1998 MRI study of the cervical spine revealed loss of 
the physiologic lordosis and there was slight flexion 
anteriorly at C4-C5 though no bony abnormality was seen.  

An April 1999 examination report reveals that the veteran 
complained of having swollen and painful joints.

When treated in September 2000, the veteran complained of 
multiple joint pain.  He stated that he had pain in the 
hands, knees, elbows, finger and ankles.  He also complained 
of muscle aches in the upper body, arms, and upper back.  A 
history of carpal tunnel syndrome was noted.  Physical 
examination of the musculoskeletal system revealed that his 
extremities were symmetrical.  His posture was erect and he 
had a full range of motion.  He had no swelling, tenderness, 
redness, crepitation or deformities of the joints, muscles or 
bones.  The assessment was carpal tunnel and chronic myalgia, 
joint pain.

A June 2001 MRI study of the cervical spine revealed an 
impression of mild multilevel cervical spondylosis without 
cord compression and mild neural foraminal stenosis.

The veteran underwent VA examination in January 2002.  The 
report reveals that the veteran had left retropatellar pain 
syndrome; was status post left knee retinacular release; and 
had left shoulder impingement syndrome.  The examiner also 
stated that the veteran had spondylosis and degenerative 
joint disease of the cervical spine.  The examiner stated 
that the etiology of the cervical spine disease is at least 
as likely as not due to the veteran's industrial accident in 
November 1994 and that it was unlikely secondary to military 
service.  It was reported that the veteran's complaints of 
pain in the right knee, the ankles, and the fingers were due 
to normal aging.  The examiner stated that there were 
clinical objective indications of the claimed symptoms in the 
left knee and shoulder, but not in the right knee, ankles, or 
fingers.  The examiner also stated that there were symptoms 
attributable to a known clinical diagnosis in the left knee 
and left shoulder and that the symptoms in the right knee, 
ankles, and fingers were those of normal aging.  The etiology 
for the left knee and left shoulder condition was chronic 
strain.  The examiner opined that it was at least as likely 
as not that the veteran's left knee condition was secondary 
to military service, and that it was not likely that his left 
shoulder, right knee, bilateral ankle and bilateral finger 
conditions were secondary to military service.  The examiner 
stated that there was no clinical evidence for any muscle 
condition or for neurological symptoms other than what was 
described.

January 2002 X-ray studies of the cervical spine showed loss 
of lordosis and a minimal degree of kyphosis at C4-5.  C5 was 
shorter anteriorly, which is a congenital variant.  There was 
a loss of alignment between the facets of C5 and C6, but the 
radiologist was not sure.

The Board observes that the veteran's multiple joint/muscle 
complaints have been attributed to a known clinical diagnosis 
or to a another cause.  In this respect, the veteran's 
cervical spine complaints have been attributable to 
degenerative joint disease and the examiner stated that it 
was at least as likely as not that the veteran's cervical 
spine disorder was related to a postservice industrial 
accident.  Some of the discomfort in his upper extremities is 
due to carpal tunnel syndrome.  With respect to his left 
shoulder complaints, he was diagnosed as having a strain.  
Additionally, it was reported that the veteran's other joint 
complaints were attributable to the normal aging process.  
Presumptive service connection due to service in the Persian 
Gulf is not warranted for joint and muscle pain as such 
conditions have been attributed to a known diagnosis or to 
the natural aging process.

Moreover, the Board notes that service connection on a direct 
basis is not warranted for a diagnosed muscle/joint disorder.  
In this regard, the veteran's service medical records are 
negative for a chronic muscle/joint disorder.  The service 
medical records from 1990 to 1992 contain only one complaint 
of joint pain and such complaint was made in connection with 
a sore throat and congestion.  He was diagnosed as having 
acute pharyngitis.  There is no medical evidence which links 
the veteran's diagnosed cervical spine disorder (cervical 
radiculopathy), left shoulder strain, left should impingement 
syndrome and/or carpal tunnel syndrome to service.  
Additionally, there is no evidence which shows that the 
veteran suffered a joint/muscle injury during a period of 
active or inactive duty for training.  Consequently, service 
connection on a direct basis for these disorders is not 
warranted.

The Board notes that the veteran asserts that he has multiple 
joint/muscle disorders or undiagnosed disorders which are 
related to service, including his Persian Gulf service.  
However, as a layman, he is not competent to give a medical 
opinion on diagnosis or etiology of a condition.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Bostain v. West, 11 Vet. 
App. 124 (1998).

In light of the foregoing, the Board must find that the 
preponderance of the evidence is against the claim of service 
connection claim for a disability manifested by joint/muscle 
pain, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

6.  Skin Disorder

Service medical records show that in April 1990 the veteran 
was treated for eczematous, contact rash, which was severe in 
the popliteal fossae, both medial and lateral knee areas and 
on the medial thighs.  The impression was eczema -question as 
to whether it is due to allergy to battle dress uniform as 
origin.  The veteran was referred to the dermatology clinic 
and he was found to have contact dermatitis.  In October 
1990, the veteran was treated for a rash of both legs 
starting from the feet and working up to the groin area.  The 
diagnoses were old left ankle rash, resolved lesions; and 
groin/leg tenia cruris and tenia corpris.  The veteran's May 
1992 service discharge examination was negative for any 
complaints referable to the skin.  Physical examination 
revealed that his skin was normal.

A February 1996 report from Luis F. Pagani, M.D. noted that 
an examination of the skin was negative.  A May 1996 
outpatient treatment report reveals the veteran was treated 
for a skin rash on the hands which he had for approximately 
one week.  The diagnosis was poison ivy.

An October 1996 service reserve discharge examination report 
reveals that the veteran denied having a skin disease.

During a July 1997 VA examination, the veteran complained of 
having occasional rashes on his right forearm which did not 
seem to bother him.  Physical examination revealed the skin 
was normal.

A September 2000 outpatient treatment report reveals that the 
veteran's skin had a uniform color, and was warm, dry and 
turgid.

During a January 2002 VA skin examination, the veteran 
reported a history of intermittent red itchy skin that 
usually occurred in small patches over the face.  He stated 
that it also occasionally affected the volar surface of his 
forearms and his upper chest.  Frequently affected areas on 
the face included in the beard and moustache area.  He stated 
that his symptoms were made worse following bathing or 
shaving.  The veteran currently had no medical treatment and 
stated that he had never had any pharmacologic treatment for 
this problem.  He stated he somewhat treated the problem by 
not shaving very frequently.  He denied a history of pustules 
or blisters.  He reported that his rash had been going on for 
approximately the last five years, intermittently with flare-
ups occurring one to two times per month and lasting several 
days up to a week or two in duration.  The veteran was 
diagnosed as having eczema.

An addendum to the January 2002 examination report reveals 
that the physician reviewed the veteran's claims file.  The 
physician stated that the veteran had eczema which affected 
the face and upper chest.  He stated that based on a review 
of the service medical records that it was clear that his 
current condition was not related to his skin condition in 
the military.  He noted that in April 1990, the veteran was 
treated for contact dermatitis of the legs from his military 
issue boots.  It was also noted that in October 1990, the 
veteran was diagnosed as having tinea infection, including 
tinea cruris, as well as tinea corporis.  It was further 
noted that the veteran's May 1992 exit examination revealed 
no history of any chronic skin problems and physical 
examination revealed that the veteran's skin was normal.  The 
physician concluded that the veteran had a history of contact 
dermatitis in the military with no history of interim 
diagnosis or treatment since that time, now with current 
eczema involving the face and upper chest.  He reported that 
it was not as likely as not that the current skin condition 
would be related to the service skin condition.  He reported 
that the etiology was unknown for eczema, but that was true 
of most cases of eczema.

The Board observes that it is more than clear from the record 
that the veteran's current skin disorder has been 
attributable to a diagnosed condition rather than an 
undiagnosed illness.  Post service medical records show that 
the veteran's skin condition has been diagnosed as eczema.  
The Persian Gulf War provisions on service connection do not 
apply in this case as the Secretary has not determined that 
the diagnosed skin disorder warrant a presumption of service 
connection.  

Although the veteran's service medical records show that he 
was treated for skin problems in 1990, the service medical 
records fail to demonstrate a chronic skin disorder.  Service 
medical records from 1991 and 1992, including his service 
discharge examination are negative for a chronic skin 
disorder.  Postservice medical records show that the veteran 
was diagnosed as having poison ivy in 1996 and he was 
diagnosed as having eczema in 2002.  The veteran has not 
submitted any competent medical evidence linking his 
postservice skin disorder (eczema) to service.  Additionally, 
there is no evidence showing that a skin disease was incurred 
during a period of active duty for training.  Moreover his 
diagnosed skin condition is not diseases subject to 
presumptive service connection under 38 C.F.R. §§ 3.307, 
3.309.  

The veteran claims that his current skin disorder is due to 
his service in Southwest Asia.  The veteran, however, has not 
provided any medical evidence to support this assertion.  The 
veteran is not competent to offer opinions regarding medical 
diagnosis or causation.  As a lay person, he lacks the 
capability to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  If the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet.App. 91 (1993).

In sum, there is no competent medical evidence which links 
his post service skin disorders to military service from 1990 
to 1992, including any incident thereof and there is no 
evidence showing that he incurred a skin disease during a 
period of active duty training.  Consequently, the Board must 
find that the preponderance of the evidence is against the 
claim and the benefit-of-the doubt doctrine is inapplicable.  
Accordingly, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

B.  Claims for higher rating for right and left knee 
disorders

Service medical records show that the veteran was treated for 
left knee pain.  He was diagnosed as having left knee 
retropatellar pain syndrome.  During service, he was also 
treated for right knee pain following slipping on stairs and 
hitting the knee.  He was diagnosed as having traumatic 
bursitis.  June 1990 X-ray studies of the left knee revealed 
a stress fracture of the proximal tibia.  A July 1991 report 
reveals a diagnosis of chondromalacia patella.  Reports from 
1991 and 1992 shows the veteran was treated for bilaterally 
retropatellar pain syndrome.

In August 1992, the RO granted service connection for right 
and left retropatellar pain syndrome.  

During a July 1997 VA examination, the veteran complained of 
knee pain.  He was diagnosed as having retropatellar pain 
syndrome.  An April 1998 VA examination report reveals that 
the veteran reported increased pain in the left knee.  
Physical examination of the knees revealed no warmth, 
erythema, or effusion.  Range of motion of the left knee 
revealed 0 degrees of extension (full) and flexion to 112 
degrees.  Range of motion of the right knee revealed 10 
degrees of hyperextension (-10 degrees) and flexion to 120 
degrees.  There was no evidence of ligamentous laxity of 
either knee.

Outpatient treatment reports from 1998 show that the veteran 
complained of bilateral knee pain with associated knee 
buckeling.  In June 1998, physical examination revealed the 
knees had a full range of motion with some bilateral medial 
tenderness.  There was no effusion or instability.  He had a 
negative Drawer sign.  He had pronounced pain on patellar 
manipulation without crepitus.  September 1998 X-ray studies 
of the knees were normal.  In November 1998, it was 
determined that the veteran was a candidate for arthroscopic 
surgery.

In January 1999, the veteran underwent arthroscopic surgery 
of the left knee.  Examination in February 1999 revealed that 
the left knee was improving and that he only had occasional 
pain.  Physical examination revealed that the left knee had 
mild effusion.  His range of motion was 0 to 130 degrees of 
flexion.  His ligaments were stable.  The assessment was that 
he was improving slowly.

An April 1999 outpatient treatment report notes that the 
veteran was approximately 3 months status post left knee 
arthroscopy with lateral release.  Physical examination of 
the left knee revealed no effusion.  He had full range of 
motion with his knee.  He had mild quad atrophy bilaterally.  
The assessment was status post lateral release of the left 
knee.

An April 1999 medical evaluation report revealed that the 
veteran underwent arthroscopic surgery of the left knee in 
January 1999.  It was reported that examination in January 
1999 revealed that the left knee had 0 to 90 degrees of 
flexion.  It was also reported that the veteran had effusion 
with two healing portals.  It was reported that examination 
in March 1999 revealed that his knees were stable with a full 
range of motion and no effusion.

When examined by VA in December 1999, the veteran reported 
that he had constant pain of the left knee.  He stated that 
the knee became stiff at times and that it did feel warm to 
touch.  He denied swelling or giving away of the left knee.  
He reported that the knee locked up when he went up steps and 
that it did not bend.  He could not quantify how often this 
happened.  It was reported that the knee fatigued and had a 
sensation of turning to rubber with excess walking.  The 
veteran reported periods of flare-ups of the left knee, which 
happened more so in the winter.  He reported flare-ups could 
be precipitated with cold weather or rain and was alleviated 
by heat or message.  The veteran denied having recurrent 
dislocation or subluxation, but stated that the knee did pop.  
He reported that the did not have any constitutional symptoms 
consistent with inflammatory arthritis.  He stated that his 
left knee condition caused him to deal with chronic pain.  He 
reported that he had trouble walking the fence line of his 
120 acre farm.  He stated that he had trouble driving 
standard shift cars because of difficulties with the clutch.  

Physical examination revealed that the knee was tender to 
movement.  There was no evidence for edema, effusion, 
instability, weakness, redness, heat or guarding.  His gait 
was stiff, but there was no evidence for abnormal weight 
bearing.  There was no ankylosis and no objective 
constitutional symptoms.  Range of motion in the knee was 
essentially normal throughout.  He had flexion of 140 degrees 
and full extension of 0 degrees.  He had no varus or valgus 
deformity in neutral position or in 30 degrees of flexion.  
The anterior and posterior drawer signs were negative but did 
produce pain.  McMurray's test was negative.  Bilateral x-ray 
studies were normal.  The diagnosis was status post repair of 
lateral retinaculum tightness in the left knee with 
continuing pain.

A January 2002 VA examination report revealed that the 
veteran had no painful motion at any point in the knees.  It 
was reported that during flare-ups or following repetitive 
use, the veteran would be additionally limited by pain.  The 
examiner stated that there was no objective evidence for 
painful motion, edema, effusion, instability, weakness, 
redness, heat, abnormal movement, or guarding of movement in 
any joint.  There was tenderness to palpitation to the left 
knee.  The veteran's gait was unremarkable, and there was no 
functional limitation on standing or walking.  Range of 
motion testing revealed that the right knee had 120 degrees 
of flexion and the left knee had 125 degrees.  Both the right 
and left knee had full (0 degrees) extension.  X-ray studies 
of the knees revealed no bony abnormality. The examiner 
diagnosed retropatellar pain syndrome of the left knee and 
stated that the complaints pertaining to the right knee was 
due to the normal aging process.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155.  Applicable 
regulations require that in evaluating a given disability, 
the disability must be viewed in relation to its whole 
recorded history.  38 C.F.R. §§ 4.1, 4.2.  Moreover, the VA 
has a duty to acknowledge and consider all regulations, which 
are potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The VA is also required to resolve any reasonable 
doubt regarding the current level of the veteran's disability 
in the veteran's favor.  38 C.F.R. § 4.3.

The veteran is currently assigned a 10 percent rating for his 
right knee disorder and a 10 percent rating for his left knee 
disorder under 38 C.F.R. § 4.71a, Code 5262.  This code 
provides a 10 percent rating for impairment of the tibia and 
fibula with slight knee or ankle disability.  A 20 percent 
rating is assigned for moderate knee or ankle disability.  
The Board observes that the medical evidence does not 
currently show impairment of the tibia and fibula and the 
evidence does not show a moderate right or left knee 
disability.  

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  A 0 percent 
rating is warranted for limitation of leg flexion when it is 
limited to 60 degrees, a 10 percent rating is warranted when 
it is limited to 45 degrees, and a 20 percent rating is 
warranted when it is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Code 5260.  A 0 percent rating is warranted when leg 
extension is limited to 5 degrees, a 10 percent rating is 
warranted when it is limited to 10 degrees, and a 20 percent 
rating is warranted when it is limited to 15 degrees.  
38 C.F.R. § 4.71a, Code 5261.  Reports from 1997 to 2002 
primarily show the veteran had either a full range of motion 
or close to a full range of motion of both knees.  The 
evidence shows that the veteran always had 0 degrees of 
extension and flexion primarily ranged from 120 to 130 
degrees to full.  Under Codes 5260 and 5261, noncompensable 
ratings are assignable for each knee.  The Board notes, 
however, that the veteran's separate 10 percent rating for 
right and left knee disorders is sustainable based on having 
some limitation of motion (although not compensable) with 
pain.  However, the Board finds that there is no objective 
evidence of additional limitation of motion of the knees due 
to pain on use, and certainly not additional limitation to 
the extent necessary for a higher 20 percent rating under the 
limitation of motion codes.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In this regard, VA 
examination in January 2002 revealed no functional limitation 
on standing or walking.

Code 5257, other impairment of the knee, recurrent 
subluxation or lateral instability, provides a 10 percent 
rating when slight, and a 20 percent rating when moderate.

The medical evidence from 1997 to 2002 shows that the 
veteran's ligaments of both knees are stable and intact.  He 
has no laxity of any ligaments.  The knees always had a 
negative Lachman, a negative Drawer sign, a negative valgus-
varus and a negative rotational test.  As the veteran is not 
shown to have even a slight degree of recurrent subluxation 
or lateral instability of the right or left knee, a 
compensable rating is not warranted under Code 5257 for 
either knee.  38 C.F.R. § 4.31.  

The Board observes that VA General Counsel's opinions hold 
that under certain circumstances, arthritis and instability 
of a knee may be rated separately under Codes 5003 and 5257.  
However, the opinions are inapplicable in the present case 
because the veteran does not have arthritis or instability of 
the knees.  VAOPGCPREC 9-98; VAOPGCPREC 23-97. 

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for increased ratings for right and left knee disorders.  
Thus, the benefit-of-the-doubt rule is inapplicable, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for cardiovascular problems, including as 
due to an undiagnosed illness is denied.

Service connection for fatigue, including as due to an 
undiagnosed illness is denied.

Service connection for gastrointestinal problems, including 
as due to an undiagnosed illness is denied.

Service connection for headaches, including as due to an 
undiagnosed illness is denied.

Service connection for joint pain, including as due to an 
undiagnosed illness is denied.

Service connection for muscle pain, including as due to an 
undiagnosed illness is denied.

Service connection for a skin disorder, including as due to 
an undiagnosed illness is denied.

The claim for a rating in excess of 10 percent for a right 
knee disorder is denied.

The claim for a rating in excess to 10 percent for a left 
knee disorder is denied.


REMAND

In multiple records, the veteran reported that he was in 
receipt of Social Security Administration benefits due to a 
back disorder.  In order for VA to properly assist the 
veteran, it is imperative that the SSA's decision be obtained 
as well as all medical reports which were used to support 
such decision.  Murincsak v. Derwinski, 2 Vet.App. 363 
(1992).

Pertaining to the claim of service connection for 
neurological symptoms, the Board observes that many of the 
veteran's neurological complaints have been associated with 
his back disorder.  As a result, the Board finds that the 
claim of whether new and material evidence has been submitted 
to reopen the claim of service connection for a back disorder 
is inextricably intertwined with the claim of service 
connection for neurological symptoms.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
where a claim is inextricably intertwined with another claim, 
the claims must be adjudicated together in order to enter a 
final decision on the matter.  See Harris v. Derwinski, 1 
Vet.App. 180, 183 (1991).

With respect to the veteran's claim of service connection for 
neuropsychological symptoms, to include sleep disturbance as 
due to an undiagnosed illness, the Board notes that the VCAA 
is for application.  The VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2003).

The Board notes that the veteran was issued a VCAA letter 
pertaining to the claims of service connection for 
cardiovascular problems, fatigue, gastrointestinal disorder, 
headaches, joint pain, muscle pain, neurological symptoms, 
and a skin condition and for the claims for higher ratings 
for right and left knee disorders.  However, neither he nor 
his representative were issued any sort of notification of 
the VCAA and the effect it had on his claim for service 
connection for neuropsychological symptoms to include sleep 
disturbance as due to an undiagnosed illness.  Additionally, 
he was not given notice of the legal criteria pertaining to 
the evidence needed to reopen the claim of service connection 
for a back disorder.  The Board finds that the RO should 
inform the veteran and his representative of the VCAA and its 
notification provisions as it pertains to the aforementioned 
issues.  

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  With respect to the claim of service 
connection for neuropsychological 
symptoms, to include a sleep disturbance 
due to an undiagnosed illness and the 
issue as to whether new and material 
evidence has been submitted to reopen the 
claim of service connection for a back 
disorder, the RO should send the veteran 
a letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002), as well as 
§§ 5102, 5103, and 5103A (West 2002).  In 
doing so, the letter should explain, 
what, if any, information (medical or lay 
evidence) not previously provided to the 
Secretary is necessary to substantiate 
the claims.  The letter should also 
inform the veteran and his representative 
of which portion of the evidence is to be 
provided by the veteran and which part, 
if any, the RO will attempt to obtain on 
behalf of veteran.  The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should obtain from SSA a copy 
of their decision regarding the 
appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon in that 
decision.

3.  Pertaining to the issues of service 
connection for neuropsychological 
symptoms, to include a sleep disturbance, 
service connection for neurological 
symptoms and whether new and material 
evidence has been submitted to reopen the 
claim of service connection for a back 
disorder, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an appropriate opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



